Citation Nr: 1019918	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a 
herniated nucleus pulposus of the L5-S1.

2.  Entitlement to a separate rating in excess of 10 percent 
for S1 radiculopathy associated with herniated nucleus 
pulposus of the L5-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 through 
December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a 
personal videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) in January 2007.

In April 2007, the Board remanded this claim for further 
development and consideration.  In December 2009, the agency 
of original jurisdiction granted a separate 10 percent rating 
for S1 radiculopathy as part of the Veteran's service-
connected back disability.  As the Veteran's claim for a 
higher rating for the service-connected back disability 
includes orthopedic and neurological impairment, this aspect 
of the claim is before the Board.  As such, there are two 
issues noted on the cover page of this decision.

Unfortunately, this appeal is again REMANDED to the RO via 
the AMC in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to an 
increased rating for the Veteran's service-connected 
herniated nucleus pulposus is ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

Specifically, the June, July, and August 2007 VA examinations 
requested by the Board's prior April 2007 remand are 
inadequate for rating purposes and the case must be remanded 
again on this basis.  Notably the prior remand by the Board 
confers on the claimant, as a matter of law, the right to a 
VA examination that is adequate for rating purposes.  See 
Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).

Specifically, the VA compensation examinations failed to 
address parts (a), (b) and (c) of the Board's April 2007 
remand directives.  Specifically, the examination reports do 
not indicate:  (1) whether the service-connected back 
disability caused neurological impairment which is equivalent 
to complete, or incomplete paralysis of a nerve, including 
the severity (2) whether the Veteran's low back disability 
exhibits weakened movement, excess fatigability, or 
incoordination; (3) whether pain could significantly limit 
functional ability during flare-ups or when the low back is 
used repeatedly over a period of time; (4) whether the 
Veteran's lumbosacral strain causes intervertebral disc 
syndrome (IVDS); (5) if the Veteran has IVDS, whether the 
Veteran has incapacitating episodes; and, (6) if the Veteran 
has incapacitating episodes due to his IVDS, the duration of 
each episode he has experienced in the last 12 months.

In light of the foregoing, the claim must be remanded for 
compliance with the April 2007 Board remand.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be afforded a VA 
examination to identify and determine the 
severity of the neurological impairment 
due to the veteran's service- connected 
herniated nucleus pulposus, L5-S1 with S1 
radiculopathy.  Such tests as the 
examining physician deems necessary 
should be performed, to include any EMG 
testing/nerve conduction studies, as well 
as complete range of motion studies.  All 
findings should be reported in detail.  
The examiner should specifically address 
the following:

(a) Identify the nerve or nerves that are 
affected by the veteran's service-
connected HNP L5-S1 with S-1 
radiculopathy, and discuss the severity 
of the impairment caused by the affected 
nerve(s).  In this regard, please state 
whether there is any paralysis of the 
affected nerve, and if so whether it is 
complete or incomplete and whether such 
paralysis is mild, moderate or severe.

(b) Conduct range of motion studies of 
the lumbosacral spine.  The examiner 
should determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected low 
back disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If any of these questions cannot be 
addressed the examiner should provide the 
reason.

(c) State whether the veteran's 
lumbosacral strain causes intervertebral 
disc syndrome, and if so whether the 
veteran has incapacitating episodes.  If 
incapacitating episodes are determined to 
exist, the examiner should state the 
total duration during the past 12 months.  
(The examiner should be informed that an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician). 
The basis for any findings of IVDS and 
associated incapacitating episodes should 
be fully explained.

2.  After the foregoing, the RO should 
review the Veteran's claim.  If the 
determination is adverse to the 
Veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


